ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Defense Support Services LLC                  )      ASBCA No. 59185
                                              )
Under Contract Nos. DAJA22-01-D-0006 )
                    W912CM-06-D-0021 )


APPEARANCES FOR THE APPELLANT:                       Robert S. Nichols, Esq.
                                                     Jade C. Totman, Esq.
                                                      Covington & Burling LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Tyler L. Davidson, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.



                                                  ~4:df;{A-
       Dated: 15 April 2014


                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59185, Appeal of Defense Support
Services LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals